Citation Nr: 1447143	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUE

Entitlement to an initial rating higher than 10 percent for the service-connected myofascial lumbar syndrome with disc protrusions.   



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2002 to April 2002; from August 2004 to January 2006; and from August 2008 to November 2009.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the RO.

In January 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.   

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the March 2014 VA examination and VA medical records from 2011 to 2013.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, it is necessary to remand the claim to comply with the January 2014 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2014, the Board remanded the appeal in order to schedule another VA examination to reconcile the conflicting evidence of record as to the current extent and severity of the service-connected lumbar spine disability, including consideration of neurologic components, such as lumbar radiculopathy.  

In accordance with the previous remand directives, the Veteran was afforded for a VA examination in March 2014 and reported having flare-ups that impacted the function of his thoracolumbar spine.  He reported experiencing constant low back pain every day (between a seven and an eight on a scale of 1 to 10 with 10 being the worst).  Occasionally, these episodes required that he go to the emergency room and receive shots for pain.  

The VA examiner indicated that he would schedule the Veteran for a MRI and make an addendum opinion when the MRI was completed, because the Veteran's low back pain had worsened and his range of motion had declined since his January 2013 VA examination.  To date, this action has not been completed.  

The March 2014 VA examiner also concluded that he was unable to provide an opinion regarding the functional loss related to the Veteran's flare-ups involving his lumbar spine.  To this extent, the Board finds this examination to be incomplete.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, the appeal must again be remanded.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the current severity of his service-connected lumbar spine disability.  The entire claims file (including any relevant Virtual VA and VBMS records) should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should confirm that such records were available for review.  

The examiner must determine if an MRI of the lumbar spine had performed in order to provide a medical opinion as to the findings of that study.  Any indicated studies should be performed 

The examiner is requested to conduct range of motion testing and to comment on all current symptomatology, with particular attention to painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.

The examiner must address whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner must address whether the Veteran currently has neurological impairment to include lumbar spine radiculopathy.  In doing so, the examiner must consider the January 2012 VA treatment records indicating that the Veteran had been diagnosed with lumbar spine radiculopathy, and the fact that the Veteran reported receiving lumbar epidural spinal injections for the lumbar manifestations.  The examiner should provide the degree of impairment for each nerve involved.  

The examiner must provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale, he or she must explain why.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal including whether a separate evaluation is assignable for related radiculopathy or other neurological manifestations in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



